DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                     JAMES DARRYL SLAYTON,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-947



                         September 17, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit Court
for Hillsborough County; Michelle Sisco, Judge.



PER CURIAM.

     Affirmed.



SILBERMAN, KELLY, and LaROSE, JJ., Concur.


Opinion subject to revision prior to official publication.